OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed.
Defendant’s challenge to his adjudication as a second violent felony offender and the sentence that was originally imposed is moot because County Court resentenced him as a first felony offender in a postjudgment CPL 440.20 proceeding that is not a subject of this appeal. Defendant failed to preserve his argument that the guilty plea became involuntary after he was subsequently resentenced for a prior, unrelated criminal offense. Defendant’s remaining contentions lack merit.
Chief Judge Lippman and Judges Ciparick, Graffeo, Read, Smith and Jones concur; Judge Pigott taking no part.
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order affirmed in a memorandum.